Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/15/22 is acknowledged. (The non-elected claims have been canceled.)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Hudak (US 20030022392).
Regarding Applicant’s claim 1, Hudak teaches the limitations as follows:
A device for lateral flow testing of bodily fluids [see abstract and paras. 0055 and 0087-0088], the device comprising:
a first receptacle for receiving bodily fluids from a patient, the first receptacle having a first fluid volume
[see fig. 1 and para. 0031, disclosing chamber 100, which is equivalent to Applicant’s first receptacle]
[see paras. 0063 and 0126 disclosing providing or collecting specimen in chamber 100];
a second receptacle positioned and configured to receive bodily fluids from the first receptacle, the second receptacle having a predetermined second fluid volume selected to be applied to at least one lateral flow test strip
[see figure 1 and para. 0067 disclosing plunger 214 with means 216 for acquiring the measured portion of the specimen, which plunger 214 with means 216 together are equivalent to Applicant’s second receptacle, and which acquires a measured portion of the specimen from chamber 100];
a test strip holder [see paras. 0055 and 0082 disclosing test device 500 including test strips], shaped to receive the at least one lateral flow test strip [see para. 0055], 
wherein the test strip holder is positioned to receive the second fluid volume of the bodily fluids from the second receptacle [see para. 0063 and 0067 disclosing transferring the specimen to the reservoir, and see para. 0067 specifically disclosing transferring of the specimen from the plunger] 
to test the bodily fluids via lateral flow along the at least one lateral flow test strip [see paras. 0087-0088]; and
a transfer mechanism [see valve in paras. 0063] 
to move the bodily fluids form the second receptacle to the test strip holder 
[see para. 0063 disclosing delivering and dispensing the measured portion of the specimen into the reservoir (reservoir being equivalent to Applicant’s test strip holder], 
wherein the transfer mechanism comprises a rotating piston configured to rotate [see for example para. 0072 and 0133 disclosing rotation of valve handle 212] the second receptacle from a first position to receive the second fluid volume of the bodily fluids from the first receptacle to a second position to pass the second fluid volume of the bodily fluids from the second receptacle to the test strip holder 
[see para. 0063 disclosing valve functions]
[see also para. 0067 disclosing a valve piston having a handle 212 and plunger 214 which contains a means 216 for acquiring a measured portion of the specimen from chamber 100, wherein a measured portion of the specimen in chamber 100 is acquired and collected in the valve plunger 214] 
[the valve piston having a handle 212 and plunger 214 which contains means 216 for acquiring a measured portion of the specimen, together is considered to be equivalent to Applicant’s transfer mechanism]
[see also para. 0134 disclosing movement and engagement of valve piston with chamber 100 and reservoir 300].

	As to claim 2, the test strip holder is sized to receive multiple lateral flow test strips [see para. 0082 disclosing multiple test strips of test device 500].

	As to claim 7, the device further comprises a lid for covering the first receptacle [see lid 400 in para. 0039 and 0041].

	As to claim 8, Applicant recites that the test strip holder is removable and replaceable relative to the first receptacle and second receptacle. See Hudak in paragraph 0055, last sentence, disclosing that the test device 500 can be formed integral with the reservoir. See paragraph 0082, last sentence, disclosing that the test strips of test device 500 can be arranged such that the sample application regions of the test strips can be contacted with the specimen in reservoir 300. See also paragraph 0080 disclosing that reservoir 300 is designed to be removable from chamber 100. See also paragraph 0067 disclosing sliding motion of valve piston 204 comprising handle 212 and means 21 for acquiring the measured portion of the specimen. See also paragraph 0072 and 0133 disclosing rotation of valve handle 212. Thus Hudak discloses that the test strip holder [i.e., test device 500] is removable and replaceable relative to the first receptacle [i.e., chamber 100] and second receptacle [i.e., combination of plunger 214 with means 216 for acquiring the measured portion of the specimen.]

	As to claim 21, the lid is configured to provide a fluid-tight seal over the first receptacle [see lid in para. 0039 and 0041].

	As to claim 22, the first fluid volume is larger than the second fluid volume [see para. 0063, disclosing that the valve functions to acquire a portion of a specimen form the specimen collected in chamber 100, leaving the remaining portion].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1678